981 A.2d 1279 (2009)
In re ESTATE OF Paul J. SAUERS, III Deceased
Petition of Jodie L. Sauers.
No. 331 MAL 2009.
Supreme Court of Pennsylvania.
September 11, 2009.

ORDER
PER CURIAM.
AND NOW, this 11th day of September, 2009, the Petition for Allowance of Appeal is hereby GRANTED. The issues, rephrased and combined for clarity, are as follows:
1) Whether, and to what degree, the Employee Retirement Income Security Act of 1974 29 U.S.C.S. §§ 1001-1461 preempts Section 6111.2 of the Probate, Estates and Fiduciaries Code, 20 Pa. C.S. § 101-8815?
2) Does an estate have the capacity to initiate legal action on behalf of a contingent beneficiary of a life insurance policy?